Case 5:18-cr-00328-FJS Document 1 Filed 10/03/18 Page 1 of 6




                                           5:18-CR-328 (FJS)
Case 5:18-cr-00328-FJS Document 1 Filed 10/03/18 Page 2 of 6
Case 5:18-cr-00328-FJS Document 1 Filed 10/03/18 Page 3 of 6
Case 5:18-cr-00328-FJS Document 1 Filed 10/03/18 Page 4 of 6
Case 5:18-cr-00328-FJS Document 1 Filed 10/03/18 Page 5 of 6
Case 5:18-cr-00328-FJS Document 1 Filed 10/03/18 Page 6 of 6




                                             **NAME REDACTED
